ON PETITION FOR REHEARING
Defendants-appellees petition for rehearing of our decision in Baker v. Cuomo, 58 F.3d 814 (2d Cir.1995), familiarity with which is assumed. In the challenged portion of that decision, we reversed a sua sponte ruling of the district court dismissing for failure to state a cause of action plaintiffs’ claims for violations of the Voting Rights Act. We held that plaintiffs, black and hispanic incarcerated felons, who are disenfranchised pursuant to N.Y.Elec.Law § 5-106, had stated a cause of action under the Voting Rights Act, 42 U.S.C. § 1973.
In their petition for rehearing, defendants argue that permitting plaintiffs to obtain relief under the Voting Rights Act would violate § 2 of the Fourteenth Amendment, which provides that:
Representatives shall be apportioned among the several States according to their respective numbers.... But when the right to vote [in certain elections] is denied ... or in any way abridged, except for participation in rebellion, or other crime, the basis of representation therein shall be [proportionally] reduced....
U.S. Const. Amend. XIV, § 2 (emphasis supplied). Defendants claim that our opinion determined “that the Voting Rights Act may be read to require states to enfranchise prisoners,” and therefore conflicts with § 2 of the Fourteenth Amendment, which expressly authorizes states to disenfranchise prisoners. We do not agree that there is a conflict.
Although § 2 of the Fourteenth Amendment permits states to disenfranchise felons without proportionately diminishing the state’s representation in Congress, it does not permit the states to pick and choose among felons in a way that violates whatever statutory protections of the right to vote Congress has enacted pursuant to its broad powers. Or, to put it another way, § 2 clearly does not authorize states to intentionally disenfranchise black felons while permitting white felons to vote, Hunter v. Underwood, 471 U.S. 222, 225, 233, 105 S.Ct. 1916, 1918-19, 1922-23, 85 L.Ed.2d 222 (1985), and Congress may enforce the constitutional provi*825sions against such discrimination by applying the Voting Rights Act to prisoners, at least to the extent of prohibiting voting requirements that achieve discriminatory results. See, e.g., Thornburg v. Gingles, 478 U.S. 30, 35, 106 S.Ct. 2752, 2758, 92 L.Ed.2d 25 (1986); City of Rome v. United States, 446 U.S. 156, 175, 100 S.Ct. 1548, 1560-61, 64 L.Ed.2d 119 (1980).
To the extent that this limitation changes the balance of power between the federal government and the states, we believe that Congress provided a clear statement of its intention to do so as required by Gregory v. Ashcroft, 501 U.S. 452, 460-61, 111 S.Ct. 2395, 2400-01, 115 L.Ed.2d 410 (1991). See 42 U.S.C. § 1973, as amended (prohibiting voting requirements that result in denial or abridgement of the right to vote on account of race).
Defendants’ reliance on Oregon v. Mitchell, 400 U.S. 112, 91 S.Ct. 260, 27 L.Ed.2d 272 (1970) is also misplaced. In that case, the Supreme Court struck down a provision of the Voting Rights Act that purported to require states to establish an 18-year-old voting age for local elections. The Court determined that there was no factual foundation to support the notion that a 21-year-old vote requirement discriminated on the basis of race and that Congress had made no such legislative finding. Id. at 130, 91 S.Ct. at 267. Thus, Justice Black stated, “Since Congress has attempted to invade an area preserved to the States by the Constitution without a foundation for enforcing the Civil War Amendments’ ban on racial discrimination, I would hold that Congress has exceeded its powers.” Id. (emphasis added). However, the Court said nothing to indicate that Congress would be similarly limited if it were acting to enforce the Civil War Amendments, as it clearly was in adopting the “results test” of 42 U.S.C. § 1973.
Defendants raise several additional arguments in their petition, which were not raised in this court prior to our decision and which we do not decide in this petition for rehearing. However, because defendants have never filed a response to plaintiffs’ action in the district court, they should be free on remand to move for Rule 12(b)(6) dismissal on any basis not already considered and ruled upon by this court. Contrary to defendants’ contention, nothing in our opinion precluded them from so moving.
For the foregoing reasons, the petition for rehearing is denied.